Title: Marginalia in Good Humour, an Anonymous Pamphlet, [1769?]
From: Franklin, Benjamin
To: 


This is the first of a series of marginal comments by Franklin on pamphlets that are, at least for the modern reader, of much less interest than the comments themselves. The pamphlets are thus in a different category from the protests in 1766 by members of the House of Lords against the repeal of the Stamp Act, and consequently receive different treatment. The printed original is paraphrased and drastically condensed in the right-hand column, with direct quotation only of words or passages on which Franklin specifically remarked. All italics in this column represent his underlining; the author’s italics and other emphasis have been removed. Gaps in the column, to accommodate the marginalia, do not indicate any break in the paraphrase. Franklin’s comments are printed verbatim in the left-hand column, where italics again are his emphasis.
The importance of these and subsequent marginalia is that they reveal, as nothing else does, Franklin’s private views on the developing Anglo-American controversy, and particularly on its constitutional aspect. He was guarded about expressing himself in letters, which might get into the wrong hands, and even more guarded about what he wrote for the press. In writing for his own eyes the guard was down: he was free to develop his idea that the King’s British subjects had no authority over his other subjects, and that the Parliamentary claim to legislate for Americans was sheer usurpation. This idea was not a new one: it had been growing on him since at least the beginning of 1766. He had hinted at it in his examination before the House of Commons that February, and had touched on it lightly in an article he published two years later. But its implications he preferred to keep to himself, for he knew that they would be utterly unacceptable to the British and even to many Americans. He could not avoid them, however, when he encountered in the pamphlets he was reading the smug and repeated assertion of Parliamentary supremacy. The smugness angered him into responses which, even if equally repetitive, hammered out his opposing assertion.
The dates of his marginalia can be established only conjecturally and by internal evidence. In the present case the most important bit of evidence is his reference to the letters of Governor Bernard. These were first printed in Boston in the spring of 1769, and were reprinted in England by December of that year. We are therefore assigning these comments, according to our usual practice, to the earliest likely date, which is the close of 1769.
 
  
    
      
      The colonial question engages every one’s attention. Demagogues who wish to bring government into contempt accuse Parliament of exerting lawless power; the colonists deny its right to tax them when they are not represented in it, and they are supported in this by their great champion, who is also the false idol of the British populace, William Pitt. Any well-wisher to the country must regret Pitt’s popularity, for he has used it to fan the flame of sedition.
    
    
      They knew the Governor to be, as it afterwards turn’d out, their Enemy and Calumniator in private Letters to Govt. here.How many of their Petitions were rejected on the most trivial Pretences? How ignorant is this Writer of Facts! How many of their Remonstrances were rejected!
      In the colonies trade and commerce are at a standstill, government is defied, and anarchy prevails. In Massachusetts Governor Bernard, faithful to the crown and the rights of Parliament, has shown spirit, understanding, and integrity in dealing with a rancorous Assembly and a furious people.
    
    
      Colonial resentment of Britain is passionate and irrational. Even assuming that Parliament exercised an illegal authority in passing the Stamp Act, what then? “Must the Colonies in the first instance, and without waiting the issue of one humble remonstrance, … proceed to an extreme, which nothing but the most contemptuous neglect, and the most resolved tyranny can excuse?” Does such resentment imply subordination? It would have been more becoming to have remonstrated in terms of filial duty, trusting for relief to the world-famous justice and equity of Parliament.
    
    

    
      There never was any Occasion of legal Exemption from what they never had been subject to.
      Parliamentary authority to tax the colonies is in doubt, though not clearly illegal. If it cannot be asserted to the satisfaction of the Americans, “they must give us leave in our turn to except against their demonstrations of legal exemption from it.” The legal question may then be discarded, and the issue settled on the basis of reason and utility.
    

    
      Here appears some Sense.
      The colonies have a natural right, stronger than any legal one, to be treated fairly. This right derives from the natural right of all men to equity and justice, and it is indefeasible. Whatever the basis for the authority of a government, it has no right to oppress; for a right to do wrong is a logical absurdity. Hence the colonies are entitled to all the equity and indulgence that Britain can show them.
    
    
      Here is the old Mistake of all these Writers. The People of the Mother Country are Subjects not Governors. The King only is sovereign in both Countries.
      This argument, however, applies as much “to the Mother Country as to the Colonies; for it would be ridiculous to suppose, that a people should have a claim to whatever happiness their situation will admit, and that Princes and Governors should be excluded from it. … Great Britain and her Colonies then are to be consider’d as mutually bound to promote
    
    
      Right
      one another’s interests. … If this reasoning be just (and I think it cannot be disproved) the Colonies will no longer think it equitable to insist upon Immunities which the people of Great Britain do not enjoy. To claim
    
    
      Why not, if. they have a Right to them?
    
    
    
      It is a Right however, and what signifies what Air it has?
      a right of being taxed by their Assemblies only, appears to have too much the air of Independence; and though they are not represented here … would
    
    
      The Inhabitants being Freeholders ought to have the same. If they have it not, they are injured. Then rectify what is amiss among yourselves, and do not make it a Justification of more Wrong.
      give them an Immunity beyond the inhabitants of this Island.”
    
    
      Why not? As well as Scotland from 45? or rather 61?
      Representation does not depend upon geography: worthy and honorable gentlemen elected from any part of the kingdom can secure the rights to liberty and property of citizens in any other part. Hence the fact that the colonists do not have their own members of Parliament is immaterial. “Could they hope to procure any advantages from 100
    
    
      Common Sense, on the contrary, says, that a Body of 100 Votes in Parliament will always be worth the Attention of any Ministry; and the Fear of offending them, will make every Minister cautious of injuring the Rights of their Country, lest they join with his Opposers in Parlt.
      Representatives? Common Sense answers all this in the Negative.” Some sensible Americans insist that their compatriots want no such thing.
    
    
      All this Argument of the Interest of Britain and the Colonies being the same is fallacious and unsatisfactory. Partners in Trade have a common Interest, which is the same, the Flourishing of the Partnership Business: But they may moreover have each a separate Interest; and in pursuit of that separate Interest, one of them may endeavour to impose on the other, may cheat him in the Accounts, may draw to himself more than his Share of the Profits, may put upon the other more than an equal Share of the Burthen. Their having a common Interest is no Security against such Injustice. The Landholders of G. Britain have a common Interest, and yet they injure one another in the Inequality of the Land Tax. The Majority in Parliament being favoured in the Proportion will never Consent to do Justice to the Minority, by a more equal Assessment.
      The colonists have virtual representation in Parliament, because its members are concerned with preserving colonial freedom and immunities insofar as these can be reconciled with dependence on the mother country. British and colonial interests are interdependent; Parliament is therefore as solicitous of the second as of the first, because in furthering one it is furthering the other. “The interests of Great Britain and her colonies are the same.” She will always have a parental regard for the Americans, and lay no unnecessary burdens upon them.
    
    
    
      If the Parliament is so knowing and so just, how comes it to restrain Ireland in its Manufactures; America in its Trade? Why may not an Irishman or an American make the same Manufactures and carry them to the same Ports with an Englishman? In many Instances, Britain [has] a selfish Regard to her own Interest in prejudice of the Colonies. America therefore has no Confidence in her Equity.
      The colonists fear to submit to what they regard as an exercise of arbitrary power, lest it become a precedent. They fear, that is, either that the British government is ignorant of colonial interests and hence liable to injure them and, unintentionally, British interests as well, or that the government is in essence arbitrary. But Parliament cannot fail to recognize the identity of interest. If it is acting against both Britain and America, the danger should be as apparent to one as to the other; and it is not apparent.
    
    
      Suppose Seats in your House of Commons hereditary, as those of the House of Lords; or suppose the Commons to be nominated by the King, or chosen by the Lords; Could you then rely upon them? If your Members were to be chosen by the People of Ireland, could you then rely upon them? Could you depend upon their Wisdom and Integrity as a Security, the best possible, for your Rights? And wherein is our Case different if the People of Britain chuse Legislators for the People of America?
      The same is true of arbitrary power. “But I can conceive no earthly security better, none indeed so good, as that which depends upon the wisdom and integrity of a British King and Parliament.”
    
    
      
      Whether or not the Stamp Act is a suitable and fair method of taxation may confidently be left to the wisdom of Parliament, which will study the issue and devise a remedy, if needed, for colonial grievances. If the colonists have any virtue left, “they
    
    
    
      There was no Posture of Hostility in America. But Britain put herself in a Posture of Hostility against America; Witness the Landing of Troops in Boston, 1768.
      will blush to be found in a posture of hostility against Great Britain, and will recover from it as expeditiously as they can; there being nothing so inexcusable as enmity to one’s country, no name of infamy half so reproachful, as that of a base and ungrateful Parricide.”
    
    
      They want no British troops for that purpose, nor ever did.
      The colonists’ real fear seems to be that they will be saddled with a part of the British national debt. Why not absolve them from this threat in return for an annual contribution of raw materials or manufactures, or a grant of money to maintain troops for colonial defense?
    
    
      [The remainder of the pamphlet deals largely with John Wilkes, and has no marginal comments.]
    
  
